Citation Nr: 1420079	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  06-13 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for patellofemoral syndrome of the right knee.

2.  Entitlement to an initial evaluation in excess of 10 percent for patellofemoral syndrome of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran had active service from October 1983 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for patellofemoral syndrome of each knee with an initial evaluation of 10 percent each.

In February 2010, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

The claims were remanded in November 2006, August 2009, April 2010 and August 2012.  In January 2013, the  RO granted a noncompensable rating for left knee instability, effective November 7, 2012.

In April 2013, the Board denied the Veteran's claims for an initial evaluation in excess of 10 percent patellofemoral syndrome of the right and left knees and granted a separate 10 percent rating for mild left knee instability.  The appellant appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In December 2013, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with directives specified.  The Court issued an order in January 2014, granting the Joint Motion, and returned the case to the Board.  To the extent the Board denied a rating greater than 10 percent for mild left knee instability, the Veteran did not appeal that portion of the Board's decision.  Thus, the issue is not before the Board.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As discussed in the Joint Motion, the November 2012 VA examination is inadequate because it is internally inconsistent.  The November 2012 range of motion test results indicate that the Veteran's right knee flexion of 140 degrees or greater and extension of 0 degrees, including after repetitive use testing.  The Veteran's left knee had flexion of 130 degrees and extension of 0 degrees, including after repetitive use testing.  However, the VA examiner also indicated that the Veteran had additional limitation of range of motion of the knee and lower leg following repetitive-use testing, which contradicts the range of motion test results.  Thus, the November 2012 VA examination is inadequate and the claim must be remanded for a new VA examination.

The VA treatment records in the file only date to January 2012.  Consequently, the Board requests the appellant's complete VA treatment records from January 2012 to present.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the appellant's VA treatment records from January 2012 to present.  If no records are available, the claims folder must indicate this fact.

2.  Schedule the Veteran for a VA examination to determine the current nature and extent of his service-connected bilateral knee disabilities.  All necessary tests should be performed and range of motion testing should be reported in degrees, including testing after repetitive use.  The examiner should comment on any functional impairment due to pain and the pathology associated with pain should be described.  

Forward the claims folder to the VA examiner.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  Thereafter, readjudicate the issues on appeal of entitlement to initial evaluations in excess of 10 percent for patellofemoral syndrome of the right and left knees.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



